FILED
                            NOT FOR PUBLICATION                             DEC 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50098

               Plaintiff - Appellee,             D.C. No. 3:13-cr-03222-BEN

  v.
                                                 MEMORANDUM*
OCTAVIO MORALES-SANCHEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Octavio Morales-Sanchez appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Morales-Sanchez contends that the district court procedurally erred by

failing properly to consider the 18 U.S.C. § 3553(a) sentencing factors and failing

adequately to explain its imposition of the statutory maximum sentence. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects that the district court

considered the relevant sentencing factors, and that the court sufficiently explained

the basis for its sentence.

       Morales-Sanchez also contends that his statutory maximum sentence is

substantively unreasonable based on the specific facts of his case, including that he

returned to the United States to reunite with his family. The district court did not

abuse its discretion in imposing Morales-Sanchez’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The 24-month sentence is substantively reasonable

in light of the section 3553(a) factors and the totality of the circumstances,

including Morales-Sanchez’s criminal and immigration history. See id.; see also

United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The

weight to be given the various factors in a particular case is for the discretion of the

district court.”).

       AFFIRMED.




                                           2                                     14-50098